           Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JOSEPH MICHAEL ARPAIO,                                   *
                Plaintiff,                                *
 v.
                                                          *    Civil Action No. 1:19-cv-03366-RCL

 KEVIN ROBILLARD                                          *
 and                                                      *
 HUFFINGTON POST
                                                          *
 and
                                                          *
 TESSA STUART
                                                          *
 and

 ROLLING STONE                                            *

                Defendants.                               *


*      *       *       *       *       *      *       *       *       *       *      *       *       *

    DEFENDANTS THEHUFFINGTONPOST.COM, INC. AND KEVIN ROBILLARD’S
          MOTION FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 11

       Pursuant to Federal Rules of Civil Procedure Rule 11, Defendants

TheHuffingtonPost.com, Inc. (incorrectly sued as “Huffington Post”) and Kevin Robillard

(together, the “HuffPost Defendants”) respectfully move for an order imposing sanctions against

Plaintiff Joseph Michael Arpaio and his counsel, Larry E. Klayman, Esq., on the grounds that

Plaintiff’s Complaint is not warranted by existing law, and/or is unsupported by a nonfrivolous

argument for extending, modifying, or reversing existing law or for establishing new law. In

addition, the Complaint is filed for an improper purpose.

       As discussed more fully in the accompanying Memorandum of Law, Plaintiff’s

Complaint is barred in its entirety by the doctrines of res judicata and collateral estoppel, thus

                                                  1
         Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 2 of 17



meeting the objective standards under Rule 11 for an unwarranted and improper pleading. The

HuffPost Defendants therefore respectfully request that the Court grant their Motion for

Sanctions, dismiss Plaintiff’s Complaint as an improper pleading, and award the HuffPost

Defendants their costs and attorneys’ fees incurred in having to respond to the Complaint, as well

as any other sanctions the Court deems appropriate.

                                 REQUEST FOR HEARING

       The HuffPost Defendants respectfully request a hearing on their Motion for Sanctions

Pursuant to Federal Rules of Civil Procedure Rule 11.



DATED: January 31, 2020                               Respectfully submitted,


                                                        /s/ Laura C. Fraher
                                                          Laura C. Fraher (DC Bar No. 979720)
                                                    SHAPIRO, LIFSCHITZ & SCHRAM P.C.
                                                                             1742 N Street NW
                                                                        Washington, DC 20036
                                                                     Telephone: (202) 689-1900
                                                                      Facsimile: (202) 689-1901
                                                                            fraher@slslaw.com

                                                       Jean-Paul Jassy (Admitted Pro Hac Vice)
                                                       William T. Um (Admitted Pro Hac Vice)
                                                Elizabeth H. Baldridge (Admitted Pro Hac Vice)
                                                               JASSY VICK CAROLAN LLP
                                                              800 Wilshire Boulevard, Suite 800
                                                                        Los Angeles, CA 90017
                                                                     Telephone: (310) 870-7048
                                                                      Facsimile: (310) 870-7010
                                                                         jpjassy@jassyvick.com
                                                                           wum@jassyvick.com
                                                                     ebaldridge@jassyvick.com

                     Attorneys for Defendants TheHuffingtonPost.com, Inc. and Kevin Robillard




                                                2
            Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 3 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 JOSEPH MICHAEL ARPAIO,                                   *
                 Plaintiff,                               *
 v.
                                                          *   Civil Action No. 1:19-cv-03366-RCL
 KEVIN ROBILLARD
                                                          *
 and
                                                          *
 HUFFINGTON POST

 and                                                      *

 TESSA STUART                                             *

 and                                                      *
 ROLLING STONE
                                                          *
                 Defendants.
                                                          *

*       *       *       *      *      *       *       *       *      *       *       *       *     *

    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THE HUFFPOST
      DEFENDANTS’ MOTION FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 11

A.      INTRODUCTION

        Plaintiff Joseph Michael Arpaio’s (“Plaintiff’s”) Complaint completely disregards this

Court’s October 31, 2019 Order in Arpaio v. Zucker, et al. (“Arpaio I”), Case No. 1:18-cv-2894-

RCL, Dkt. No. 55, dismissing Plaintiff’s original complaint (“Arpaio I Compl.”) based on the

same underlying facts with prejudice and without leave to amend (“Dismissal Order”). Instead

of respecting the Court’s Dismissal Order and seeking appellate relief, if appropriate, or

abandoning the case in the face of the dismissal, Plaintiff and his counsel filed this new

Complaint (“Arpaio II Compl.”), which amounts to an unpermitted amendment to the Arpaio I

Complaint. This latest complaint is based on the identical allegations and theories dismissed in

                                                  1
         Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 4 of 17



Arpaio I. Plaintiff acknowledges that he filed this new complaint to try to “[cure] any perceived

and alleged deficiencies” in his first case, and because the Court in Arpaio I rejected Plaintiff’s

request to amend the Arpaio I Complaint when the Court dismissed Arpaio I with prejudice.

Arpaio II Compl., Dkt. No. 1, ¶ 53.

       The doctrines of res judicata and collateral estoppel specifically prohibit this kind of

conduct. If parties were allowed to re-file complaints based on the same facts and theories

alleged in a previously-dismissed action by the court, litigants would have no ability to rely on

the finality of the courts’ adjudications and dismissals without leave to amend would be

meaningless. Plaintiff’s tactic here is unacceptable based on the most straightforward principles

of federal civil procedure and should be deterred and disciplined. Under Rule 11, the Court

should remedy Plaintiff’s and his counsel’s abuse of the legal system by dismissing Plaintiff’s

Complaint and awarding Kevin Robillard and TheHuffingtonPost.com, Inc. (“HuffPost”)

(together, the “HuffPost Defendants”) their costs and attorneys’ fees.

B.     RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       In this action, Plaintiff alleges that a HuffPost article and a Rolling Stone article give rise

to claims for defamation, tortious interference with prospective business relations, and false

light. Arpaio II Compl. ¶¶ 54-95. Plaintiff bases his latest Complaint on the same allegations

and legal theories as those alleged in Plaintiff’s complaint in Arpaio I.1 With respect to the

HuffPost Defendants, all claims in both the present case and Arpaio I stem from an article titled

Kyrsten Sinema Wants You To Know She’s Not A Progressive, which Plaintiff alleges was

published on or about November 5, 2018. See Arpaio II Compl. ¶¶ 18-21; Arpaio I Compl., Dkt.




1
  Arpaio I also included claims against CNN and Chris Cuomo, which are not re-pled in the
instant Complaint.
                                                  2
         Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 5 of 17



No. 1, ¶¶ 23-26. The allegations contained in paragraphs 18-21 of the Arpaio II Complaint and

paragraphs 23-26 of the Arpaio I Complaint—which are the primary allegations pertaining to the

HuffPost Defendants’ article at issue—are copied almost verbatim.

       Plaintiff filed Arpaio I on December 10, 2018. Shortly thereafter, the HuffPost

Defendants filed a Rule 12(b)(6) motion, seeking to dismiss Plaintiff’s complaint for failure to

state a claim upon which relief can be granted. The Court held a hearing on that motion on July

25, 2019. After considering all of the briefs and oral argument, it dismissed Arpaio I with

prejudice, explicitly rejecting Plaintiff’s request to amend his complaint, and entered judgment

for the HuffPost Defendants on October 31, 2019. The Court based its dismissal with respect to

the HuffPost Defendants on its finding that Plaintiff had not met his constitutional burden to

adequately plead actual malice, which is required to state the claims he asserted. Plaintiff has not

filed a notice of appeal of the Court’s decision in Arpaio I, and the deadline to do so has passed.

C.     RULE 11 STANDARD

       Federal Rules of Civil Procedure Rule 11 states that when a pleading or written motion is

presented to the court, the attorney signing the document certifies that “the claims, defenses, and

other legal contentions are warranted by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law or for establishing new law[.]” Rule 11

authorizes sanctions for violations of such certification—i.e., where there is not a good faith

basis for the pleading or other filing, and/or the pleading is made for an improper purpose. See

Rafferty v. NYNEX Corp., 60 F.3d 844, 852 (D.C. Cir. 1995). The D.C. Circuit has held that

“once the district court finds that a pleading is not well grounded in fact, not warranted by

existing law or a good faith argument for the extension, modification or reversal of existing law,




                                                 3
         Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 6 of 17



or is interposed for any improper purpose, Rule 11 requires that sanctions of some sort be

imposed.” Id. (emphasis in original).

       Rule 11 sanctions serve a dual purpose to deter unacceptable litigation tactics and to

streamline litigation by excluding baseless filings. Cooter & Gell v. Hartmarx Corp., 496 U.S.

384, 392-393 (1990). “The certification standard for a party is an objective one of

reasonableness under the circumstances.” Business Guides, Inc. v. Chromatic Commc’ns

Enters., Inc., 498 U.S. 533, 534 (1991). Upon finding a violation of Rule 11, courts may in their

discretion impose monetary and/or non-monetary sanctions, including dismissal of the action.

Hickey v. Scott, 738 F. Supp. 2d 55, 73 (D.D.C. 2010); Business Guides, 498 U.S. at 554.

       Rule 11 requires that a party moving for Rule 11 sanctions serve the sanctions motion at

least twenty-one days prior to filing it with the court, providing a safe harbor window where the

other party can withdraw the offending pleading or paper. Fed. R. Civ. P. 11(c)(2). Once that

window has expired, the court can still impose sanctions even if the pleading at issue is

ultimately withdrawn. Cooter & Gell, 496 U.S. at 395.

D.     ARGUMENT

       1.      The HuffPost Defendants Have Satisfied Rule 11’s Safe Harbor
               Requirement.

       The HuffPost Defendants served this Motion on January 6, 2020 – i.e., more than twenty-

one days prior to the HuffPost Defendants’ planned filing date. Declaration of Elizabeth

Baldridge (“Baldridge Decl.”), ¶¶ 2-4.2 As such, the HuffPost Defendants satisfied Rule 11’s

safe harbor requirement. If Plaintiff withdraws his Complaint after the HuffPost Defendants file



2
 As more fully set forth in the Baldridge Declaration, the HuffPost Defendants attempted service
via overnight mail on January 3, 2020, which Plaintiff’s counsel’s office refused. Baldridge
Decl., ¶¶ 2-3. Out of an abundance of caution for compliance with Rule 11, the HuffPost
Defendants attempted service a second time, on January 6, 2020, via First Class Mail. Id. at ¶ 4.
                                                 4
         Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 7 of 17



this Motion, the Court should still impose sanctions to remedy Plaintiff’s improper tactics and

the harm he and his counsel caused the HuffPost Defendants, specifically having to respond to

and defend against a frivolous and improper lawsuit. See Cooter & Gell, 496 U.S. at 395

(“district courts may enforce Rule 11 even after a plaintiff has filed a notice of dismissal”).

       2.       Plaintiff’s Filing of a Complaint Alleging Identical Facts and Legal Theories
                as in a Previously Dismissed Lawsuit Meets Rule 11 Standards for Imposing
                Sanctions.

       Re-filing claims and allegations previously dismissed is unacceptable under the basic

principles of res judicata and issue preclusion. Plaintiff’s tactic of doing so here is a waste of the

Court’s and the parties’ time and resources, and it meets two different grounds for imposing Rule

11 sanctions.

                a.     Plaintiff’s Conduct Violates Rule 11 Because Refiling Claims After
                       Dismissal with Prejudice and Entry of Judgment Is Not Warranted by
                       Existing Law or Any Nonfrivolous Argument.

       Plaintiff’s Complaint is not warranted by existing law or any nonfrivolous argument

because there is no legal support for filing a new pleading based on the same facts alleged in a

previously-dismissed matter. Under the doctrine of res judicata, also known as claim preclusion,

“a judgment on the merits in a prior suit bars a second suit involving identical parties . . . based

on the same cause of action.” Tembec Inc. v. U.S., 570 F. Supp. 2d 137, 140-141 (D.D. C. 2008)

(quoting Parklane Hoisery Co. v. Shore, 439 U.S. 322, 327 n.5 (1979)). Res judicata is a vital

concept in litigation because it “preclude[s] parties from contesting matters that they have had a

full and fair opportunity to litigate[,] protect[ing] their adversaries from the expense and vexation

attending multiple lawsuits, conserves judicial resources, and fosters reliance on judicial action

by minimizing the possibility of inconsistent decisions.” Id. at 140. It applies where there is (1)

a judgment on the merits in a prior suit; (2) involving the same parties; and (3) based on the same

nucleus of facts. Apotex, Inc. v. Food & Drug Admin., 393 F.3d 210, 217 (D.C. Cir. 2004).

                                                  5
            Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 8 of 17



         Issue preclusion, also known as collateral estoppel, is a similar concept that protects the

parties and the courts. It bars relitigation of: (1) identical issues; (2) raised and submitted for

judicial determination in a prior case, and (3) which a court already actually and necessarily

determined in the prior action. See, e.g., Martin v. Dep’t of Justice, 488 F.3d 446, 454 (D.C. Cir.

2007).

         Both doctrines apply here. First, the Court’s Dismissal Order in Arpaio I meets the

requirement of a ruling on the merits for both res judicata and issue preclusion purposes because

in the Dismissal Order, the Court actually and necessarily decided the issue of whether Plaintiff’s

causes of action—reasserted in this action—are subject to dismissal. The Dismissal Order is an

order and final judgment, thus satisfying the final judgment requirement for purposes of res

judicata.

         Second, both doctrines apply because the parties, claims, and issues Plaintiff presents in

Arpaio II are identical to those previously asserted—and adjudicated—in Arpaio I. Courts have

held that res judicata applies to a later-filed action where the claims share a common nucleus of

facts with claims in a previously adjudicated matter. See Apotex, 393 F.3d at 212. Issue

preclusion need not involve the same facts as the previous action, but it prevents a plaintiff from

reasserting issues in hopes of getting a better result. See Yamaha Corp. of Am. v. U.S., 961 F.2d

245, 254 (D.C. Cir. 1992) (“once a court has decided an issue of fact or law necessary to its

judgment, that decision may preclude relitigation of the issue in a suit”).

         Here, Plaintiff impermissibly relitigates his claims following this Court’s dismissal in

Arpaio I. Plaintiff presents the identical issues the Court actually and necessarily decided in

dismissing the first case with prejudice and without leave to amend. Compare Arpaio II Compl.

¶¶ 18-21 with Arpaio I Compl. ¶¶ 23-26. The two complaints are clearly based on the same



                                                   6
         Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 9 of 17



nucleus of facts. Indeed, the allegations are nearly verbatim between the two pleadings. Id. The

claims in the two complaints stem from the same allegedly defamatory article, and the two

complaints pinpoint the same allegedly harmful speech within the article. Id. Plaintiff seeks the

exact same figure of damages in both complaints, see Arpaio II Compl. p. 18; Arpaio I Compl. p.

9, and asserts the same causes of action, see Arpaio II Compl. ¶¶ 54-95; Arpaio I Compl. ¶¶ 35-

56. Indeed, Plaintiff acknowledges that he sought to amend his original complaint in Arpaio I,

but the Court denied his request when it granted the HuffPost Defendants’ Rule 12(b)(6) motion.

Arpaio II Compl. ¶ 53. Plaintiff further acknowledges that this new Complaint was filed to try to

do what this Court specifically prohibited, namely to try to cure any perceived and alleged

deficiencies in the dismissed Arpaio I Complaint. Id. This blatant defiance of the finality of the

Court’s prior order is not supported by any existing law and is the precise type of conduct that

Rule 11 was designed to deter. For these reasons, the Arpaio II Complaint easily meets each of

the requirements for application of both res judicata and issue preclusion.

       Courts specifically have held that reasserting claims after dismissal with prejudice, as

Plaintiff has done here, or even repeating arguments that a court already has rejected, meets the

standard for imposing Rule 11 sanctions. In McLaughlin v. Bradlee, 602 F. Supp. 1412, 1419

(D.D.C. 1985), the plaintiff’s attempts to “keep th[e] action alive” after the case already had been

dismissed warranted Rule 11 sanctions. Id. The court’s opinion noted, “[i]t is especially

appropriate to impose sanctions in situations where the doctrines of res judicata and collateral

estoppel plainly preclude relitigation of the suit.” Id. at 1417. Moreover, the court discussed the

importance of Rule 11 sanctions as a remedy: “[t]he imposition of sanctions is one of the few

options available to a court to deter and punish people who relitigate cases hopelessly

foreclosed.” Id. Similarly, in Reynolds v. U.S. Capitol Police Bd., 357 F. Supp. 2d 19, 21



                                                 7
        Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 10 of 17



(D.D.C. 2004), the court imposed Rule 11 sanctions for “repeated and vexatious efforts to pursue

allegations that the Court has ruled are barred by the statute of limitations, causing the Court and

the defendant to unnecessarily expend resources on claims that counsel knew, or should have

known, are non-justiciable.”

        Courts in other jurisdictions have agreed with the reasoning in McLaughlin and Reynolds,

holding that Rule 11 sanctions are a fitting remedy to address the improper practice of re-filing

identical claims or asserting issues that a court previously adjudicated. See, e.g., Welk v. GMAC

Mortg., LLC, 720 F.3d 736, 738 (8th Cir. 2013) (affirming district court’s sua sponte imposition

of sanctions where plaintiff reasserted issues previously decided); Patterson v. Aiken, 841 F.2d

386, 387 (11th Cir. 1988) (imposing Rule 11 sanctions where “the complaint [w]as a ‘re-hash’ of

claims made in prior litigation”); Bethesda Lutheran Homes & Servs., Inc. v. Born, 238 F.3d 853,

859 (7th Cir. 2001) (imposing Rule 11 sanctions “because[] whatever the possible merit of the

suit, it should have been obvious to any lawyer that relief was barred on multiple grounds,

including res judicata . . . So clear is this that we think it was unreasonable for the district court

to deny relief under Rule 11”).

        The application of res judicata and issue preclusion could not be plainer in this case. It is

therefore imperative that Plaintiff be deterred and prevented through the imposition of Rule 11

sanctions from continuing to relitigate a matter that this Court already has denied with prejudice.

                b.      Plaintiff’s Conduct Also Violates Rule 11 Because His Complaint Was
                        Filed for an Improper Purpose.

        In addition to there being no legal support for Plaintiff’s refiling of claims in this second

action, Plaintiff’s blatant disregard of the finality of the Court’s entry of judgment in Arpaio I

makes clear that Plaintiff must have filed this Complaint for an improper purpose: to continue to

harass and to disrupt the business of Defendants by increasing the cost of litigation. Rule 11


                                                   8
        Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 11 of 17



sanctions are warranted “where a party reiterates arguments that have already been

unequivocally rejected by the Court, and its pleadings reflect a deliberate decision to ignore an

opinion of the Court which is the controlling law of the case[.]” Reynolds, 357 F. Supp. 2d at 24

(emphasis added).

       Here, Plaintiff’s and his counsel’s decision to re-file claims based on the same facts

asserted in Arpaio I—and after trying to amend the original complaint and being denied leave to

do so—reflects a deliberate decision, made for an improper purpose, for which sanctions are

warranted and appropriate. See also In re W.A.R. LLP, 535 B.R. 1 (D.D.C. 2015) (noting that

improper purpose for a pleading may be inferred under Rule 11 from repeated attempts to pursue

a claim despite an adverse ruling).

E.     CONCLUSION

       Plaintiff’s re-filing thus meets two separate grounds for Rule 11 sanctions: the pleading

is objectively unsupportable under the law, and it was also filed for an improper purpose. The

proper remedy for Plaintiff would have been to seek appellate relief, if appropriate, to challenge

the Court’s dismissal and entry of judgment in Arpaio I. What Plaintiff is not permitted to do

however, is to reassert previously adjudicated claims in a “new” lawsuit.

       The Court’s order dismissing Arpaio I made it unmistakably clear that Plaintiff’s claims

based on the HuffPost Defendants’ November 5, 2018 article are not viable. Plaintiff’s filing of

this “new” lawsuit improperly tries to amend his Arpaio I Complaint, which the Court rejected

when it dismissed Arpaio I with prejudice.

       Accordingly, the Court should sanction Plaintiff by dismissing Plaintiff’s baseless

pleading and awarding the HuffPost Defendants their costs and attorneys’ fees. See Business

Guides, 498 U.S. at 554 (affirming dismissal of action upon finding of Rule 11 violation).



                                                 9
        Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 12 of 17



Unless Plaintiff is sanctioned through one of the “few options available to a court to deter and

punish people who relitigate cases hopelessly foreclosed,” Plaintiff will accomplish his goal of

continuing to harass and attempt to silence the defendants in this action. See McLaughlin, 602 F.

Supp.at 1417.



Dated: January 31, 2020                              Respectfully submitted,


                                                           /s/ Laura C. Fraher
                                                          Laura C. Fraher (DC Bar No. 979720)
                                                     SHAPIRO, LIFSCHITZ & SCHRAM P.C.
                                                                             1742 N Street NW
                                                                         Washington, DC 20036
                                                                     Telephone: (202) 689-1900
                                                                      Facsimile: (202) 689-1901
                                                                            fraher@slslaw.com

                                                        Jean-Paul Jassy (Admitted Pro Hac Vice)
                                                        William T. Um (Admitted Pro Hac Vice)
                                                 Elizabeth H. Baldridge (Admitted Pro Hac Vice)
                                                                JASSY VICK CAROLAN LLP
                                                               800 Wilshire Boulevard, Suite 800
                                                                         Los Angeles, CA 90017
                                                                      Telephone: (310) 870-7048
                                                                       Facsimile: (310) 870-7010
                                                                          jpjassy@jassyvick.com
                                                                            wum@jassyvick.com
                                                                      ebaldridge@jassyvick.com

                         Attorneys for Defendants TheHuffingtonPost.com, Inc. and Kevin Robillard




                                                10
          Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 13 of 17



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 JOSEPH MICHAEL ARPAIO,                                    *
                  Plaintiff,                               *
 v.
                                                           *    Civil Action No. 1:19-cv-03366-RCL

 KEVIN ROBILLARD                                           *
 and                                                       *
 HUFFINGTON POST
                                                           *
 and
                                                           *
 TESSA STUART
                                                           *
 and

 ROLLING STONE                                             *

                  Defendants.                              *


*        *       *       *      *       *      *       *       *      *       *      *       *       *


                        DECLARATION OF ELIZABETH BALDRIDGE


I, Elizabeth Baldridge, hereby declare:

      1. I am an attorney admitted to practice in the State of California and admitted to practice

         pro hac vice before this Court. I am an associate of Jassy Vick Carolan LLP and counsel

         of record for Defendants TheHuffingtonPost.com, Inc. and Kevin Robillard (collectively

         “the HuffPost Defendants”) in the above-entitled action. The following facts are true of

         my own personal knowledge.

      2. On January 3, 2020, my office served the HuffPost Defendants’ Motion for Sanctions

         Pursuant to Federal Rule of Civil Procedure 11 by overnight mail via Federal Express on



                                                   1
        Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 14 of 17



       Plaintiff’s counsel, Larry E. Klayman, Esq. The HuffPost Defendants served the Motion

       along with a letter specifying the twenty-one-day safe harbor period under Rule 11, and

       indicating the HuffPost Defendants’ planned filing date of January 28, 2020, for the

       Motion. The mailing label indicated that the contents included “Motion for Sanctions.”

   3. On January 6, 2020, my office received a notice from Federal Express that Plaintiff’s

       counsel’s office had refused to accept receipt of the Motion for Sanctions service copy.

       As a result, on January 6, 2020, we served Plaintiff’s counsel with a copy of the Motion

       for Sanctions via First Class Mail.

   4. Out of an abundance of caution for compliance with Rule 11, based on Plaintiff’s

       counsel’s refusal of the initial service attempt, the HuffPost Defendants recalculated its

       filing date to January 31, 2020, based on service by First Class Mail on January 6, 2020.



   I declare under penalty of perjury that the foregoing is true and correct. Executed in Los

Angeles, California, this 31st day of January, 2020.



DATED: January 31, 2020


                                             Respectfully submitted,

                                             /s/ Elizabeth Baldridge
                                             Elizabeth Baldridge
                                             JASSY VICK CAROLAN LLP
                                             800 Wilshire Boulevard, Suite 800
                                             Los Angeles, CA 90017
                                             Telephone: (310) 870-7048
                                             ebaldridge@jassyvick.com




                                                2
        Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 15 of 17



                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, a copy of the foregoing Motion for Sanctions

Pursuant to Federal Rule of Civil Procedure 11 was electronically filed through the CM/ECF

system, which caused the following parties or counsel to be served by electronic means, as more

fully reflected on the Notice of Electronic Filing:


                                                                                Larry E. Klayman
                                                                     FREEDOM WATCH, INC..
                                                                    202 Pennsylvania Avenue, NW
                                                                                        Suite 345
                                                                           Washington, DC 20006
                                                                       Telephone: (561) 558-5336
                                                                           leklayman@gmail.com

                                                      Attorneys for Plaintiff Joseph Michael Arpaio


                                                                                  Alison Schary
                                                             DAVIS WRIGHT TREMAINE LLP
                                                                 1919 Pennsylvania Avenue, NW
                                                                                       Suite 800
                                                                         Washington, DC 20006
                                                                     Telephone: (202) 973-4248
                                                                      Facsimile: (202) 973-4499
                                                                         alisonschary@dwt.com

                                                                        Elizabeth A. McNamara
                                                                                Rachel F. Strom
                                                             DAVIS WRIGHT TREMAINE LLP
                                                                   1251 Avenue of the Americas
                                                                                     21st Floor
                                                                          New York, NY 10020
                                                                     Telephone: (212) 489-8230

                                                                          Attorneys for Defendants
                                                                      Tessa Stuart & Rolling Stone



                                                       /s/ Elizabeth Baldridge
                                                                              Elizabeth Baldridge
Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 16 of 17



                                             JASSY VICK CAROLAN LLP
                                            800 Wilshire Boulevard, Suite 800
                                                     Los Angeles, CA 90017
                                                  Telephone: (310) 870-7048
                                                   Facsimile: (310) 870-7010
                                                  ebaldridge@jassyvick.com

                                                     Attorneys for Defendants
                              TheHuffingtonPost.com, Inc. and Kevin Robillard
        Case 1:19-cv-03366-RCL Document 24 Filed 01/31/20 Page 17 of 17



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 JOSEPH MICHAEL ARPAIO,                                *
               Plaintiff,                              *
 v.
                                                       *   Civil Action No. 1:19-cv-03366-RCL

 KEVIN ROBILLARD                                       *
 and                                                   *
 HUFFINGTON POST
                                                       *
 and
                                                       *
 TESSA STUART
                                                       *
 and

 ROLLING STONE                                         *

               Defendants.                             *


*      *      *       *      *      *       *      *       *      *      *       *        *     *

                                    PROPOSED ORDER

       Upon consideration of the Motion for Sanctions Pursuant to Federal Rule of Civil

Procedure 11 brought by Defendants TheHuffingtonPost.com, Inc. and Kevin Robillard, it is

hereby ORDERED that the motion is GRANTED. Plaintiff Joseph Michael Arpaio’s Complaint

against Defendants TheHuffingtonPost.com, Inc. and Kevin Robillard is dismissed with

prejudice and without leave to amend, and TheHuffingtonPost.com, Inc. and Kevin Robillard are

awarded their reasonable attorneys’ fees and costs upon a showing of the amounts incurred.

       Dated this ______ day of _____________ 2020.

                                            _______________________________________

                                    ROYCE C. LAMBERTH
                                    UNITED STATES DISTRICT JUDGE
